     Case 2:19-cr-00344-MHT-JTA Document 172 Filed 07/23/21 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )      CRIMINAL ACTION NO.
       v.                             )         2:19cr344-MHT
                                      )              (WO)
WILLIE M. BURKS, III                  )

                                    ORDER

      It is ORDERED that the clerk of the court is to

arrange for the transcription and filing of the testimony

of Denise Preston.

      The parties should address in their sentencing briefs

and at sentencing whether this testimony (and perhaps

other similar testimony) should be considered by the

court at sentencing and, if so, how.               In particular, the

parties should address (1) whether the testimony reveals

that defendant Willie M. Burks, III physically abused

inmates in general and (2) whether the Alabama Department

of    Corrections       had     a    culture     of     toleration        of
   Case 2:19-cr-00344-MHT-JTA Document 172 Filed 07/23/21 Page 2 of 2




officer-on-inmate physical abuse, and, in particular,

toleration by supervisors.

    DONE, this the 23rd day of July, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
